Citation Nr: 0422821	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for testicular cancer.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to August 1974.  These claims come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Neither testicular cancer nor skin cancer was manifested in 
service, and it is not shown that the veteran now has either 
disease.


CONCLUSIONS OF LAW

1.  Service connection for testicular cancer is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  Service connection for skin cancer is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent mandates of the VCAA and implementing 
regulations are met.  
Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for skin and testicular cancers was denied 
in the February 2002 rating decision and in an October 2002 
statement of the case (SOC).  The SOC also outlined pertinent 
VCAA provisions.  An October 2001 (before the decision 
appealed) letter to the veteran, while not specifically 
mentioning "VCAA," informed him what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 30 days, it also advised him 
that evidence received within a year would be considered.  A 
November 2003 letter provided further information regarding 
notice requirements mandated by the VCAA.  In October 2001, 
the veteran advised VA that he had no additional evidence to 
submit.  Everything submitted by the veteran to date has been 
accepted for the record, and considered.  

As to notice content, both the October 2001 and November 2003 
letters advised the veteran what type of evidence (to include 
medical records showing current disability and nexus) was 
necessary to establish entitlement to the benefit sought (and 
by inference what the veteran should submit).  As he has 
indicated he has nothing more to submit, advising him at this 
point to submit everything he has pertinent to the claims 
would serve no useful purpose.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  The Board has considered whether 
a VA examination is indicated, and has determined (as will be 
discussed in greater detail below) that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matter at hand.  The 
veteran has not identified any pertinent records outstanding.  
VA's duties to assist, including those mandated by the VCAA, 
are met.



Factual Background

The veteran's service medical records contain no mention of 
either testicular or skin cancer.  

Private medical records on file, dated in 1997, make no 
mention of complaints, treatment, or a diagnosis of any 
cancer.  

A December 2000 VA surgical interim outpatient progress note 
contains a diagnosis of gynecomastia and right chest wall 
lipoma.

On July 2001 VA Agent Orange examination the veteran 
complained of cysts since he was in the Army.  He indicated 
that he was not sure if he was exposed to Agent Orange while 
stationed in the area of the DMZ (Demilitarized Zone) in 
South Korea.  Examination revealed a small cyst on the left 
ear, and slight tenderness to palpation of the scrotum.  In 
pertinent part, cysts and scrotal tenderness were diagnosed.  

An October 2001 VA outpatient treatment note shows that the 
veteran provided a history of multiple skin abscesses.  

By letter of May 2003 the RO requested the veteran to provide 
the circumstances of his exposure to Agent Orange to include 
dates and places in Korea where he was exposed.  He responded 
in June 2003 that his date of assignment was March 30, 1972, 
and that he served for 13 months in Korea, including near the 
DMZ.  He added that he saw areas where grass and trees had 
been sprayed with Agent Orange.  

Other VA outpatient records on file, dated in 2002 and 2003, 
make no mention of either testicular or skin cancer.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at any time after 
service, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  In this case, 
however, the presumptions afforded under 38 C.F.R. §§ 3.307 
and 3.309 do not apply, as the veteran's skin abscesses and 
cysts have never been characterized as one of the listed 
presumptive disorders; he did not serve in Vietnam; and he 
did not serve in Korea from April 1968 to July 1969 (when 
Agent Orange was sprayed along the demilitarized zone).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has (or has ever had) either testicular or 
skin cancer.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See October 2001 and 
November 2003 letters.  He has not submitted any evidence of 
a current diagnosis of either testicular or skin cancer.  The 
medical evidence received/of record includes no notations 
suggesting the veteran may have either cancer.  He has 
indicated that there are no further medical records 
outstanding.  

38 C.F.R. § 3.159 provides that a medical examination or 
medical opinion is necessary if the medical evidence 
"[c]ontains competent lay or medical evidence of a current 
diagnosed disability...."  See 38 C.F.R. § 3.159(4)(i)(A).  
Here, there is no such evidence, and a VA examination is not 
indicated.  The threshold requirement for establishing 
entitlement to these benefits sought is not met.  Hence, they 
must be denied.





ORDER

Service connection for testicular cancer is denied.

Service connection for skin cancer is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



